Citation Nr: 1753603	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than November 14, 2012 for the award of an increased (20 percent) rating for left lower extremity radiculopathy.

2.   Entitlement to an effective date earlier than November 14, 2012 for the award of an increased (20 percent) rating for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel



INTRODUCTION

The Veteran had active service from July 1991 to May 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 rating decision in which the Lincoln, Nebraska Regional Office (RO), in pertinent part, granted higher, 20 percent ratings for radiculopathy of the lower extremities and assigned an effective date of November 14, 2012. The Veteran disagreed with the effective date assigned for the increased ratings in a timely, July 2013 notice of disagreement (NOD). The RO denied entitlement to an earlier effective date in a January 2014 statement of the case (SOC). The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2014. The St. Paul, Minnesota RO currently has jurisdiction.

As for the matter of representation, the Veteran was previously represented by Veterans of Foreign Wars (VFW). However, in March 2016, the Veteran executed a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of Disabled American Veterans (thereby revoking the power of attorney in favor of VFW, see 38 C.F.R. § 14.631(f)(1) (2017)). The Board recognizes the change in representation.

The Veteran's VA Form 9 contains a request for a videoconference hearing. In a January 2017 correspondence, the Veteran withdrew his request. See 38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

1.  The issue of the propriety of the initial rating for the Veteran's bilateral lower extremity radiculopathy was pending at the time of his claim for an increased rating for these disabilities, which was within one year of the rating decision granting service connection and assigning the initial rating.

2.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's left lower extremity radiculopathy more nearly approximated moderate incomplete paralysis of the sciatic nerve since the October 29, 2009 effective date of the grant of service connection.

3.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's right lower extremity radiculopathy more nearly approximated moderate incomplete paralysis of the sciatic nerve since the October 29, 2009 effective date of the grant of service connection.


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of October 29, 2009, but no earlier, for the grant of a 20 percent rating for left lower extremity radiculopathy. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  The criteria are met for an earlier effective date of October 29, 2009, but no earlier, for the grant of a 20 percent rating for left lower extremity radiculopathy. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As the Board is granting an effective date for the 20 percent rating that is the effective date of the grant of service connection, there is no earlier effective date possible as a matter of law.  In any event, neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist, nor have any such issues been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, further discussion of the duties to notify and assist is unnecessary.

II.  Earlier Effective Date

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 (2017).

The statute provides, in pertinent part, that, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom. 38 U.S.C.A. § 5110 (a). Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110 (b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. Specifically as to claims for increase, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim. 38 C.F.R. § 3.400 (o).

The United States Court of Appeals for Veterans Claims (Court) and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the award is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1),(2); VAOPGCPREC 12-98 (1998).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155  (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take. All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

By way of background, an April 2010 rating decision granted service connection for right and left lower extremity radiculopathy and assigned initial 10 percent ratings effective October 29, 2009. Within one year of this decision, on September 21, 2010, the RO received a statement in support of claim (VA Form 21-4138) prepared by the Veteran.  The Veteran referred to back and leg pain.  The Veteran also submitted treatment records dated since March 2010 reflecting complaints of, and treatment for, bilateral lower extremity radiculopathy.  The RO interpreted the September 2010 statement as an informal claim for increased rating for bilateral lower extremity radiculopathy. On November 14, 2012, the Veteran was afforded a VA examination to assess the severity of his bilateral lower extremity radiculopathy. Based on the findings of that examination report, the RO granted increased, 20 percent ratings for radiculopathy of the left and right lower extremities, effective November 14, 2012.

Initially, the Board notes that the statement that the Veteran's submitted in September 2010 along with additional evidence relating to the severity of his bilateral lower extremity radiculopathy, was filed less than one year following the April 2010 rating decision.  Whether deemed a notice of disagreement with the initial rating assigned or new and material evidence within the one year appeal period, the Board finds that the matter of the propriety of the initial rating assigned in connection with the grant of service connection for bilateral lower extremity did not become final and remained pending.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)); 38 C.F.R. § 3.156(b) (new and material evidence received within the one year appeal period results in the claim remaining pending).

In this regard, the Board notes that the issue before it is limited to whether earlier effective dates for the increased 20 percent ratings are appropriate.  This is because the only timely appeal that was made in this case was the Veteran's July 2013 timely NOD following the February 2013 rating decision, and that NOD was specifically limited to the effective dates assigned in connection with the increased, 20 percent ratings.  The Veteran's representative (at that time) specifically referenced disagreement with the effective date assigned for the increased rating, contended that the claim had remained open and the severity of the symptoms remained the same and were consistent throughout the appeal period, and requested that the 20 percent rating be effective the date of claim.  Consequently, this appeal is limited to the effective date of the grant of a 20 percent rating and does not include a challenge to the level of the disability rating or any other matter.  See Jarvis v. West, 12 Vet. App. 559 (1999) (NOD that disagreed only with effective date did not constitute an NOD as to disability rating).  Moreover, no other document was received within a year of the February 2013 decision constituting a NOD with the assigned 20 percent rating, or containing new and material evidence in this regard.  Therefore, the decision otherwise became final and no other matters are before the Board at this time.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran's challenge to the effective date is not, however, limited to whether the effective date should be the date of the September 21, 2010 date of the purported claim for an increased rating, but also extends to the possibility that there was a pending claim for the same benefit at that time. Ingram v. Nicholson, 21 Vet. App. 232, 240-41 (2007) (a direct appeal of an effective date decision is an appropriate procedure for asserting entitlement to an earlier effective date based on a prior pending claim).  For the following reasons, the Board concludes that the 20 percent ratings assigned for the Veteran's left and right lower extremity radiculopathy disabilities are warranted from October 29, 2009.  Based on the above, the question is whether entitlement to a 20 percent rating for bilateral lower extremity radiculopathy arose after the October 29, 2009 date of claim, which was the effective date of the grant of service connection, because the issue of the propriety of the initial rating granted from that date has remained pending.  There is no evidence that the Veteran's disability suddenly got worse on November 14, 2012.  Rather, as contended by the Veteran's representative in the July 2013 NOD, the evidence reflects a relative consistency in the symptoms from the October 29, 2009 date of claim.  For example, VA treatment notes including those in March 2010 reflect that the Veteran felt symptoms including tingling in both legs.  In this regard, "effective date should not be assigned mechanically based on the date of a diagnosis. Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested."  Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (quoting DeLisio v. Shinseki, 25 Vet. App. 45, 58 (2011); Hazan v. Gober, 10 Vet. App. 511, 521 (1997) (noting that for increased ratings claims, section 5110(b)(2) requires VA to "review all the evidence of record" (emphasis in original)).  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent rating if mild and a 20 percent rating if moderate.  Regardless of the date on which there were specific examination findings indicating that the level of incomplete paralysis was moderate, review of all of the facts reflects that the evidence is at least evenly balanced as to whether symptoms of the Veteran's left and right lower extremity radiculopathy more nearly approximated moderate incomplete paralysis of the sciatic nerve since the October 29, 2009 effective date of the grant of service connection.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that entitlement to a 20 percent rating for moderate incomplete paralysis did not arise after the date of claim, but rather entitlement was warranted from the date of claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consequently, the 20 percent ratings are warranted from October 29, 2009.  As this is the date from which service connection is in effect, and there has been no timely challenge to the effective date of the grant of service connection, an effective date earlier than October 29, 2009 is not permissible.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed VA decision).

ORDER

An effective date of October 29, 2009, but no earlier, is granted for the award of an increased (20 percent) rating for left lower extremity radiculopathy, subject to the statutes and regulations governing the payment of retroactive VA compensation.

An effective date of October 29, 2009, but no earlier, is granted for the award of an increased (20 percent) rating for right lower extremity radiculopathy, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


